Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.1 

DETAILED ACTION

Claims 2-21 of T. Hatanpaa et al., US 16/460,139 (Jul. 2, 2019) are pending and under examination.  Claims 2-21 are rejected.  

Claim Objections

Claim Objections -- Parentheticals

Claim 2 is objected to one the grounds that it should be amended remove certain parentheticals per the below-proposed amendment.  While Applicant may intend that the parenthetical phrases designate shorthand references, they are superfluous and amending to remove the parentheticals avoids confusion as to whether Applicant improperly intends preferences within the claim.  See MPEP § 2173.05(d).  Claim 2 should be amended as follows.  

2. A method for synthesizing a Zr or Hf compound, comprising: combining a catalyst and cycloheptatriene in a container comprising magnesium to form a reaction mixture; and adding a transition metal precursor comprising Zr or Hf to the reaction mixture, wherein the Zr or Hf compound comprises a first C-7 ring ligand and at least one additional ligand selected from CHT, substituted CHT, substituted Cp CHD, substituted CHD, mono or bidentate alkyl, cycloalkyl, alkoxy, amide, imido, and acyclic or cyclic dienylone, wherein CHT is cycloheptatrienyl, Cp is cyclopentadienyl, and CHD is cycloheptadienyl.


The dependent claims should also be amended in conformity with the above amendment.  For example, claim 14 should be amended as follows:

14. The method of Claim 2, wherein the Zr or Hf compound has the formula RxCp-M-CHT, where RxCp represents substituted cyclopentadienyl, 

to remove superfluous language to improve clarity.  In another example, the recitation of “(THF)” should be deleted from claim 9.  

Claim Objections -- Duplicate Claims

When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 608.01(m).  Applicant is advised that should a base claim be found allowable, its duplicate will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  MPEP § 608.01(m).  

Claim 9 is objected to as duplicative of claim 2.  Claim 9 clearly adds no meaningful limitation to claim 2, and does not change the claim scope, because the claim 9 limitation of “wherein tetrahydrofuran (THF) is combined with the catalyst and cycloheptatriene in forming the reaction mixture” necessarily already occurs in claim 2.  See MPEP § 608.01(m). 

Claim 6 is objected to as duplicative of claim 2.  Claim 6 clearly adds no meaningful limitation to claim 2 because the claim 6 limitation of “wherein the transition metal precursor comprises a Group IVB metal” necessarily already occurs in claim 2.  This is claim 2 recites “a transition metal precursor comprising Zr or Hf” and both of Zr and Hf are Group IVB metals.  See MPEP § 608.01(m). 

Claim Rejections 35 U.S.C. 112 (pre-AIA ), first paragraph -- New Matter

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

New claims 2-21 are rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement on the grounds that the recitations of “a first C-7 ring ligand” or “acyclic or cyclic dienylone” (added by way of preliminary amendment filed on September 9, 2019) are not described in the specification as filed in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed subject matter.  

Amendments narrowing the claims by introducing elements or limitations which are not supported by the as-filed disclosure is a violation of the written description requirement of 35 U.S.C. 112 (pre-AIA ).  MPEP § 2163.05(II)  

Applicant’s preliminary amendment of September 9, 2019 has not pointed to where § 112 support is found for “a first C-7 ring ligand” or “acyclic or cyclic dienylone”2,3 as recited in new claims 2-21.  An no particular supporting disclosure for the new claims 2-21 is readily apparent in the application as filed.  MPEP § 2163.04(I).  For example, nowhere in the specification (or priority documents) as filed are these terms recited.  In this regard, note that a simple statement by the Examiner, such as ‘[a]pplicant has not pointed out where the new (or amended) claim is supported, nor does there appear to be a written description of the claim limitation ‘____’ in the application as filed’ may be sufficient where the claim is a new or amended claim, the support for the limitation is not apparent, and applicant has not pointed out where the limitation is supported. See MPEP § 2163.04(I).   

This process for treating amendments containing new matter is an administrative process for handling an amendment seeking to introduce new matter into the disclosure of the invention in violation of 35 U.S.C. 132(a), and for resolving disputes between the applicant and an examiner as to whether a new drawing or amendment to the written description or claims would actually introduce new matter into the disclosure of the invention.  MPEP § 2150.02.  As such, the new matter rejection does not affect the status of the application as a continuation or change the application from a pre-AIA  application into an AIA  application.  MPEP § 2159.02.  

Rejection Under Pre-AIA  35 U.S.C. 102(a)

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

Pre-AIA  35 U.S.C. 102(a) Rejection over S. Büschel et al., 15 Chemistry A European Journal, 2176-2184 (2009) (“Büschel”)

Claims 2-7, 9-14, 16, 18 and 19 are rejected under pre-AIA  35 U.S.C. 102(a) as being clearly anticipated by S. Büschel et al., 15 Chemistry A European Journal, 2176-2184 (2009) (“Büschel”). Büschel teaches synthesis of phosphane-functionalized cycloheptatrienyl– cyclopentadienyl Group 4 metal complexes.  Büschel at Abstract.  

As part of the study, Büschel teaches the following synthesis of compound 10b.  


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Büschel teaches the synthesis of compound 10(b) by combining a catalyst (i.e., FeCl3) and cycloheptatriene in a container comprising magnesium to form a reaction mixture and thereafter and adding a transition metal precursor comprising Zr or Hf (i.e., compound 7a) to the reaction mixture.  Büschel therefore meets each and every step limitation of claim 2.  Büschel product compound 10b comprises a first C-7 ring ligand (i.e., cycloheptatriene) and at least one additional ligand selected from “substituted cyclopentadienyl (Cp)” (i.e., Cp-P(iPr)2) and therefore meets each and every product limitation of the claim 2 “Zr or Hf compound”.  Büschel therefore meets each and every limitation of claim 2 pursuant to Pre-AIA  102(a).  

Regarding, claims 3 and 4, Büschel compound 7a corresponds to the claimed “transition metal precursor is a transition metal halide/chloride” because it is a zirconium chloride.  

Regarding claims 5 and 7, the Büschel synthesis teaches “addition of 7a (661.1 mg, 1.818 mmol) dissolved in THF (30 mL)” and therefore meets the claim 5 limitation of “wherein the transition metal precursor is a transition metal halide THF adduct” and “wherein the transition metal precursor is in solution with THF”.

Regarding claim 6, the Büschel transition metal precursor 7a comprises zirconium, which is a Group IVB metal.  

Regarding claims 9-11, the respective THF, ferric chloride, and magnesium turnings limitations are clearly met by the Büschel synthesis.

Respecting claim 12, the Büschel synthesis teaches a reaction mixture solution comprises product 10b dissolved in THF.  Thus, the Büschel synthesis clearly meets the claim 12 limitation of “wherein the Zr of Hf compound is a liquid”.  

Respecting claim 13, the Büschel synthesis teaches obtaining “10b as a deep purple solid”.  Thus, the Büschel synthesis clearly meets the claim 13 limitation of “wherein the Zr of Hf compound is a solid”.  

Respecting claim 14, Büschel compound 10b clearly meets the limitation of “wherein the Zr or Hf compound has the formula RxCp-M-CHT, where RxCp represents substituted cyclopentadienyl”.  

Respecting claim 16, Büschel compound 10b clearly meets the limitation of “(R1R2R3R4R5R6R7)CHT-M-Cp(R8R9R10R11R12)” when R1-R12 are all hydrogen except that one R1-R12 is -P(iPr)2.  

Respecting claim 18, Büschel compound 10b clearly meets the limitation of “C7H7-M-L” when L is -Cp-P(iPr)2.  

Respecting claim 19, Büschel compound 10b clearly meets the limitation of “(R1R2R3R4R5R6R7)CHT-M-L” when L is -Cp-P(iPr)2, which meets the claim 19 limitation of “cyclic dienyl ligand”.  



Non-Statutory Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

Nonstatutory Double Patenting Rejection over T. Hatanpaa et al., US 10,344,378 (2019)

Claims 2-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over conflicting claims 1-16 of T. Hatanpaa et al., US 10,344,378 (2019) (“the ‘378 patent”).  Conflicting claim 1 clearly anticipates instant claim 2.  Conflicting claims 2-16 track instant claims 3-21, which are therefore also anticipated.  

Terminal Disclaimer

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Subject Matter Free of the Art of Record

Claims 8, 15, 17, 20 and 21 are free of the art of record.  These claims are directed to the base claim method (claim 2):

claim 2 -- A method of synthesizing a Zr or Hf compound . . . wherein the Zr or Hf compound comprises a first C-7 ring ligand and at least one additional ligand . . . 

wherein the claim 2 method steps may be summarized as follows:


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


Claims 8, 15, 17, 20 and 21 thus necessarily require the formation of the following compound (as the claimed “Zr or Hf compound” itself or as an intermediate thereof):


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
.

Claims 8, 15, 17, 20 and 21 also necessarily require formation of the claimed “Zr or Hf compound”, where “a first C-7 ring ligand and at least one additional ligand selected from CHT, substituted CHT, substituted cyclopentadienyl (Cp), cycloheptadienyl (CHD), substituted CHD, mono or bidentate alkyl, cycloalkyl, alkoxy, amide, imido, and acyclic or cyclic dienylone”.  

The claimed method is exemplified by specification Example 2.  


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


Specification at page 21, [0102].  The closest prior art of record is S. Büschel et al., 15 Chemistry A European Journal, 2176-2184 (2009) (“Büschel”) as discussed in detail above and M. Tamm et al., 24 Organometallics, 3163-3171 (2005).  

Tamm discloses the synthesis of cycloheptatrienyl-cyclopentadienyl-zirconium sandwich complexes.  Tamm at Abstract.  Tamm discloses the following synthesis of sandwich compound (1).  


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale


Tamm’s above synthesis of compound (1) meets each and every method step limitation of claims 8, 15, 17, 20 and 21; however, Tamm’s product (1) does not meet the product limitations of claims 8, 15, 17, 20 and 21.  As such Tamm does not anticipate these claims pursuant to § 102.  Further, neither Tamm nor Tamm in combination with the art of record render claims 8, 15, 17, 20 and 21 obvious pursuant to § 103.  This is because, while the claimed products were known as of the relevant date (i.e., of at least the parent priority date of February 24, 2011), the art of record does not motivate one of ordinary skill to synthesize these known compounds using the method of Tamm or Büschel because the art of record does not disclose a substantial utility for these compounds.  For example, Green discloses compound (1) below:


    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
,

which meets the product limitations of claims 17 and 21.  M. Green et al., 13 Journal of the Chemical Society, Chemical Communications, 850-852 (1989) (see page 851, Scheme 2).  However, Green uses a method different from that claimed to make compound (1).  And while Green compound (1) could be made according to the claimed method (or the method of either Tamm or Büschel), one of ordinary skill is not motivated to do so because neither Tamm nor additional prior art provide a substantial utility for the products of claims 8, 15, 17, 20 and 21 as of the relevant date of at least February 24, 2011.  MPEP §2144.09(VI).  Searches indicate that Applicant is the first to disclose (in non-prior art references) that the claimed sandwich compounds are useful precursors to form thin films by atomic layer deposition.  See priority documents; see also, J. Niinistö et al., 24 Chemistry of Materials, 2002-2008 (2012).  


Büschel has already been discussed in detail in the § 102 rejection above.  Claims 15, 17, 20 and 21 are not anticipated or obvious over Büschel for the same reasons discussed above for Tamm.  That is, Büschel does not teach or suggest the products of claims 15, 17, 20 and 21.  Claim 8 recites “wherein the transition metal precursor is added to the reaction mixture over a one hour period”.  As discussed in the above § 102 rejection, Büschel does disclose compound 10b meeting the claim 8 “Zr or Hf compound”.  But claim 8 is not anticipated because Büschel does disclose the claim 8 recitation of “wherein the transition metal precursor is added to the reaction mixture over a one hour period”.  Further, one of ordinary skill is not motivated to modify the process of Büschel so as to meet this claim limitation because neither Büschel nor additional prior art provide a substantial utility for the products of claims 8.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622                                                                                                                                                                                                        




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The new matter rejection below, based on the preliminary amendment of September 9, 2019, does not change the application from a pre-AIA  application into an AIA  application.  MPEP § 2159.02.  
        
        2 The term “acyclic or cyclic dienylone” first appears in the prosecution of parent case 15/599,187, claim 1 amendment of February 11, 2019.  However in that case, Applicant did not point out specific support for the amendment adding “acyclic or cyclic dienylone”.  MPEP § 2163.04(I).  No support is otherwise apparent for “acyclic or cyclic dienylone” in any of the parent cases.  
        
        3 Applicant does not define the term “acyclic or cyclic dienylone”.  For examples of dienylones, See, M. Esteruelas et al., 30 Organometallics, 3844-3852 (2011) (Compound 4, page 3846, col. 2); M. Sánchez-Castro et al., 24, Organometallics, 2875-2888 (2005) (see compound 10, Scheme 5, page 2879).